UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F/A (Mark One) [] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR [] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number SCORPIO TANKERS INC. (Exact name of Registrant as specified in its charter) (Translation of Registrant's name into English) Republic of The Marshall Islands (Jurisdiction of incorporation or organization) 9, Boulevard Charles III Monaco 98000 (Address of principal executive offices) Mr. Emanuele Lauro, +377-9898-5716 9, Boulevard Charles III Monaco 98000 (Name, Telephone Number and Address of Company Contact Person) Securities registered or to be registered pursuant to section 12(b) of the Act. Name of each exchange Title of each class on which registered Common Stock, par value of $0.01 per share New York Stock Exchange Securities registered or to be registered pursuant to section 12(g) of the Act. NONE (Title of class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. NONE (Title of class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. As of December 31, 2011, there were [•] outstanding common shares with a par value $0.01 per share. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act. Yes[]No[ X ] If this report is an annual or transitional report, indicate by check mark if the registrant is not required to file reports pursuant to section 13 or 15(d) of theSecurities Exchange Act of 1934. Yes[]No[ X ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 duringthe preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirementsfor the past 90 days. Yes[ X ]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer" inRule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[] Accelerated filer[X] Non-accelerated filer [] Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP[] International Financial Reporting Standards as issued by the International Accounting Standards Board[ X ] Other[] If "Other" has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17[] 18[] If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[] No[ X ] EXPLANATORY NOTE This Amendment No. 1 amends our Annual Report on Form 20-F for the year ended December 31, 2011 ("Annual Report"), as filed with the U.S. Securities and Exchange Commission on March 23, 2012 (the "Annual Report") and is being filed solely to (i) correct a clerical error to Exhibit 15.1, Consent of Independent Registered Public Accounting Firm, which is replaced in its entirety with the attached Exhibit 15.1 and (ii) to include Exhibit 15.2 Consent of Drewry Shipping Consultants, Ltd. Other than as expressly set forth above, this amendment does not, and does not purport to, amend, restate, or update the information contained in the Annual Report, or reflect any events that have occurred after the Annual Report was filed.As a result, our Annual Report, as amended hereby, continues to speak as of the initial filing date of our Annual Report. 1 SIGNATURES The registrant hereby certifies that it meets all of the requirements for filing on Form 20-F and has duly caused and authorized the undersigned to sign this annual report on its behalf. Scorpio Tankers Inc. (Registrant) Dated: April 13, 2012 /s/ Emanuele Lauro Emanuele Lauro Chief Executive Officer 2 ITEM 19.EXHIBITS Exhibits Number Description Consent of Independent Registered Public Accounting Firm Consent of Drewry Shipping Consultants, Ltd. 3
